      Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 1 of 51



                                                                                      FILED
                                                                                           FEB 11 2019
                                                                                     TIMOTHY M. O'BRIEN CLERK
                           IN THE UNITED STATES DISTRICT COURT                       By     tt14        Deputy
                                FOR THE DISTRICT OF KANSAS

Scott B. Sullivan                                     )
                                                      )
                                                      )
                                                      )
                                                      )
(Enter above the full name of the Plaintiff(s)        )
                                                      )
vs.                                                   )   Case Number _2, 'If~ CU'-       do 7? -SA-e ~ ·7JJ
                                                      )
 Uni~ersity   of Kansas Hospital Authority,et.        )
Name                                                  )
3901 Rainbow Blvd.                                    )
Street and number                                     )
Kansas City       KS                    66160    )
City               State                 ZipCode )

(Enter above the full name and address of the
Defendant in this action - list the name and
address of any additional defendants on the back
side of this sheet).
                                      CIVIL COMPLAINT

I.      Parties to this civil action:

        (In item A below, place your name in the first blank and place your present address in the
        second blank. Do the same for additional plaintiffs, if any, on the back side of this sheet).

        A.      Name of plaintiff_S_c_o_tt_B_._S_u_ll_iv_a_n_ _ _ _ _ _ _ _ _ _ _ _ __

                Address 7214 W 71st Terrace

                Overland Park, KS 66204

                Telephone: (913) 265-5949




                                                  1
      Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 2 of 51




        (In item B below, write the full name of the defendant in the first blank. In the second
        blank, write the official position of the defendant. Use item C for the names and positions
        of any additional defendants).

        B.      Defendant University of Kansas Hospital Authority                                       IS

                employed at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



        C.      Additional Defendants Dr. Larry Cordell - Assistant Professor, Physician

               University of Kansas Medical Center, 3901 Rainbow Blvd.

               Kansas City, KS 66160


II.     Jurisdiction:

        (Complete one or more of the following subparagraphs, A., B.l, B.2., or B.3., whichever is
        applicable.)

        A. (If Applicable) Diversity of citizenship and amount:
                I.      Plaintiff is a citizen of the State of        Kansas
               2.       The first-named defendant above is either
                                a. a citizen of the State of                              ; or
                                                                 -------~


                                b. a corporation incorporated under the laws of the State of
                                            Kansas           and having its principal place of business
                                     in a State other than the State of which plaintiff is a citizen.


               3. The second-named defendant above is either
                               a.       a citizen of the State of - - -Kansas
                                                                        - - - - -; or
                                b.      a corporation incorporated under the laws of the State of
                               _ _ _ _ _ _ and having its principal place of business in a
                               State other than the State of which plaintiff is a citizen.

               (lfthere are more than two defendants, set forth the foregoing information for each
               additional defendant on a separate page and attach it to this complaint.)
               Plaintiff states that the matter in controversy exceeds, exclusive of interest and
               costs, the sum of seventy-five thousand dollars ($75,000.00).


                                                    2
    Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 3 of 51




ADDITIONAL PARTIES


The University of Kansas Physicians
2000 Olathe Blvd.
Kansas City, KS 66160
Telephone: 913-588-6800

and may be served via:
REGISTERED AGENT KANSAS, LTD.
10851 Mastin Boulevard Suite 1000
OVERLAND PARK, KS 66210

Dr. Judson Bertsch, MD
The University of Kansas Hospital
4000 Cambridge St - MS 4032
Kansas City, KS 66160

Dr. Larry Cordell - Assistant Professor
The University of Kansas Medical Center
3901 Rainbow Blvd.
Kansas City, KS 66160
Telephone: 913-588-5000

Dr. Phillip Hylton - Assistant Professor, Vice Chair Clinical Affairs
The University of Kansas Medical Center
3901 Rainbow Blvd.
Kansas City, KS 66160
Telephone: 913-588-5000

Dr. Tiffany Williams - Former Assistant Professor, University of Kansas Medical Center
clo eviCore Healthcare
730 Cool Springs Blvd., Suite 800,
Franklin, Tennessee 37067, US

Dr. Mohsen Tahani - Formerly of The University of Kansas Medical Center
c/o St. Mary's Pain Center
801 N.W. St. Mary Drive, Ste. 210
Blue Springs, MO 64014
Phone: (816) 655-5270
Fax: (816) 655-5395

Mission Family Health Care
6511 Johnson Dr,
    Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 4 of 51




Mission, KS 66202
Telephone: (913) 945-9680

Dr. Bradley S. Jackson
The University of Kansas Medical Center
3901 Rainbow Blvd.
Kansas City, KS 66160
Telephone: 913-588-5000

Dr. Mark 0. Scott, DO
The University of Kansas Medical Center
3901 Rainbow Blvd.
Kansas City, KS 66160
Telephone: 913-588-5000

Brandon Welsh, Resident Radiologist
c/o Lee's Summit Medical Center
2100 SE Blue Parkway
Lee's Summit, MO 64063
Telephone: (816) 282-5000

John Leever, Radiology
The University of Kansas Hospital
4000 Cambridge St MS 4032
Kansas City, KS 66160

Neurosurgery of South Kansas City
5340 College Blvd.
Overland Park, KS 66211
Phone: (816) 942-0200

Dr. John Clough
5340 College Blvd.
Overland Park, KS 66211
Phone: (816) 942-0200

Ellen Kay Carpenter, NP
5340 College Blvd.
Overland Park, KS 66211
Phone: (816) 942-0200
Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 5 of 51




          B.     (If applicable) Jurisdiction founded on grounds other than diversity
          (Check any of the following which apply to this case).


         ill.            This case arises under the following section of the Constitution of
                         the United States or statute of the United States (28 U.S.C. §133 I):
                         Constitution, Article_ _, Section_ _;
                         Statute, US Code, Title_ _, Section_ _ .

         Jll2.           This case arises because of violation of the civil or equal rights,
                         privileges, or immunities accorded to citizens of, or persons within
                         the jurisdiction of, the United States (28 U.S.C. §1343).

         JlLJ.           Other grounds (specify and state any statute which gives rise to such
                         grounds):

                         Medical Malpractice, Kansas Consumer Protectio

                         Act, Breech of Contract, Libel, Slander, Intentional

                         I Negligent Infliction of Mental Anguish and

                         emotional distress,

  III.   Statement of Claim:

  (State here a short and plain statement of the claim showing that plaintiff is entitled to
  relief State what each defendant did that violated the right(s) of the plaintiff, including
  dates and places of such conduct by the defendant(s). Do not set forth legal arguments.
  If you intend to allege more than one claim, number and set forth each claim in a separate
  paragraph. Attach an additional sheet, if necessary, to set forth a short and plain statement
  of the claim[s].)

   1. Tarlov Cyst Disease is considered a "rare" congenital connective tissue disord

  er, though statistically it is closer to an epidemic. 5% to 9% of the general popula

  tion is affected by TCD; 1% to 2% of the population is symptomatic. Health care

  providers nationwide refuse to diagnose and treat Tarlov Cyst Disease -- either

  because of ignorance of the disease or for business reasons (liability limitation).

  lV.    Relief:

  (State briefly exactly what judgement or relief you want from the Court. Do not make
  legal arguments.)

                                            3
    Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 6 of 51




2. The University of Kansas Medical Center, (hereinafter, "KU Medical Center") is

   uniquely situated to provide care to those who suffer from Tarlov Cyst Disease; both

   because KU Med Center has some of the nation's premier spine care facilities and

   personnel; and because The University of Kansas Hospital Authority (which

   operates The University of Kansas Medical Center) has unique statutory mandates

   of particular relevance to those with Tarlov Cyst Disease.

3. Persons with Tarlov Cyst Disease are uniquely and disproportionately

   disenfranchised from access to medical care for a variety of reasons: among those

   being (without limitation): wide-spread lack of knowledge of Tarlov Cyst Disease; the

   wide-spread unavailability within the private sector of specialized care for persons

   with Tarlov Cyst Disease; long-term disability and unemployment resulting from the

   lack of medical care; disenfranchisement due to misdiagnosis from disability

   benefits, Medicaid benefits (KanCare), and subsidized health insurance; and the

   lack proper training and continuing education regarding Tarlov Cyst Disease which is

   necessary to address the medical and psychosocial needs of victims of this disease.

4. Exhibit 1 attached below, is Kansas Statute K.S.A. 76-3302 Titled "UNIVERSITY OF

   KANSAS HOSPITAL AUTHORITY: Findings, Purpose", included in its entirety as the

   entire "Findings, Purpose" section of the statute is relevant to the case: particularly

   those sections which address:

      a. "specialty patient services" and "specialized services not widely available

           elsewhere within the State";

      b. providing "education and training of health care professionals";

      c.   providing "care ... to medically indigent citizens of Kansas".
    Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 7 of 51




5. The physicians and staff of The University of Kansas medical center also played a

   significant role in obstructing my personal access to medical care by ignoring my

   physical symptoms, by withholding from me the fact of the presence of Tarlov Cysts

   and Tarlov Cyst Disease, by presuming me to be an opiod drug seeker, by

   presuming my symptoms to be exaggerated or falsified, and by refusing to perform

   MRI evaluation according to the specific instructions provided by Rita Honey-Heir of

   The Tarlov Cyst Foundation, and by refusing to participate in my then pending

   worker's compensation case.

6. I am alleging that the actions (and failures to act properly) of the physicians and staff

   of The University of Kansas Medical Center, Medical School, and affiliated

   physicians and satellite locations are the result of personal and institutional political

   opposition to The Worker's Compensation Act, to subsidized health care via The

   Affordable Care Act, To Medicaid I KanCare, to disability benefits both public and

   private; and that the procedures and practices of The University of Kansas Medical

   Center are informed and established by paranoia over "The Opiod Drug War,"

   paranoia and political ideologies relative to tort reform and medical malpractice

   litigation; and by opposition to and denial of The University of Kansas Hospital

   Authority's, Medical Center's, and Medical Schools' status as State institution as

   defined in K.S.A. 76-3302 et. seq.


                                FACTUAL BACKGROUND

7. My name is Scott Sullivan.

8. I have Tarlov Cyst Disease.
    Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 8 of 51




9. I was first diagnosed with Tarlov Cyst Disease on October 15th, 2015 by Menorah

   Medical Center as a part of emergency room services to address a severe

   escalation of my symptoms.

10. However, due to the failure of all radiologists participating in my care to report the

   specific number, sizes, and locations of my multiple Tarlov Cysts, I am as yet unable

   to ascertain these critical facts necessary to further pursue health care and all other

   legal rights to relief. I am alleging this as active concealment; and as an industry

   wide practice of active concealment of Tarlov Cyst Disease, motivated by business

   decisions regarding the compensability and risks involved with the treatment of

   Tarlov Cyst Disease, and inconsistent with all modern medical science regarding this

   disease.

11. My symptoms have escalated gradually over the course of seven years; originating

   with a lumbar strain and herniated disc which occurred as the result of a work-place

   injury on January 9th, 2012.

12. My neurological symptoms began to prevail over muscular-skeletal pain by March of

   2012; as is expected due to the relatively rapid healing of muscular pain (relative to

   nerve damage, nerve sheath damage, and Tarlov Cyst formation). My first

   neurological symptoms to arise which indicated the likelihood of nerve damage or

   impingement were a stinging pain in my left hip and restless leg syndrome -- which

   were reported to Doctors Stephen Nolker of St. Luke's South Primary (my private

   physician) and Doctor Tegumsen Wakwaya of Concentra (the physician and practice

   selected by my employer, OnForce; and their insurer or record, The Hartford)
    Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 9 of 51




13. The earliest MRI results provided by Johnson County Imaging on April 3rd, 2012

   indicated herniated disks at L4-L5 and L5-S1. These became the focus of my

   attempts to access medical care from April of 2012 through October 15th, 2015;

   when the Tarlov Cysts by Menorah Medical Center.

14. Neither that MRI nor any subsequent MRI has provided specific diagnostic

   information regarding the number, size, and location of my cysts -- information which

   is necessary for proper diagnosis, in order to correlate the patient's reported

   symptoms to the myotomes at which the cysts are located; and to establish whether

   the symptoms are caused by pressure upon adjacent nerve roots, or by the dilation

   of cysts within the foramina, thus binding and stretching the nerve fibers contained

   therein.

15. Over the course of seven years, my symptoms have escalated; and have escalated

   upon a trajectory perfectly consistent with the experience reported by persons with

   Symptomatic Tarlov Cysts; and consistent with all published literature, case studies,

   and even textbook definitions of Tarlov Cysts and Tarlov Cyst Disease.

16. At the present time, I am unable to sit for extended periods of time -- including

   unable to sit upright on a couch typing for more than forty minutes to an hour. When

   I push myself beyond this limit, the gradual escalation of my "back pain" culminates

   in intense, acute stabbing pains in the lower spine and sacrum, accompanied by leg

   spasms, pelvic spasms, and stabbing pains through the genitals and rectum.

17. These symptoms of pain and neuropathy are also accompanied by frightening

   "stroke-like" symptoms attributable to cerebral spinal fluid hypotension or leakage:

   intense, sudden, sharply located headaches in the temples which doctors have
    Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 10 of 51




   termed "Thunderclap Headaches", pain and pressure in the eyes, ears and sinuses;

   and recurring ringing in the ears, blurred vision, and ear popping which occasionally

   have escalated to momentary deafness, blindness, dizziness, vomiting, and falling;

   often accompanied by loss of bowel control and occasionally by loss of bladder

   control.

18.1 had no prior history of chronic back pain, neuropathy, or weakness; and was in fact

   a relatively strong man; employed in the Information Technology sector, primarily

   providing infrastructure installation and maintenance services (systems, networks,

   and cabling) -- a very physically demanding, "blue collar" field of work.

19. I also suffer severe anxiety, fear and depression. It is difficult enough that I am

   unable to type more than two to three pages without succumbing to unbearable pain;

   when my only future hopes for medical care or recovery rest with successful

   litigation.

20. Countless efforts to retain legal representation (over 100 attorneys contacted) have

   resulted in only a few unproductive, allegedly unconscionable, and likely illegal (as

   described briefly below) offers of legal representation; with the vast majority of

   attorneys consulted expressing the opinion that my claims are too extensive, too

   complex, would be too costly to pursue, and would be difficult to prevail upon,

   particularly in light of the "controversial" nature of Tarlov Cyst Disease and the

   complete lack of medical experts in The State of Kansas willing to testify regarding

   the current scientific understanding of these cysts and this disease.

21. Of relevant note, Dr. Paul Arnold -- former director of The University of Kansas

   Hospital's Marc A. Asher, MD, Comprehensive Spine Center published a case study
    Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 11 of 51




   entitled "Marfan syndrome and symptomatic sacral cyst: Report of two cases" in The

   Journal of Spinal Cord Medicine in September of 2013.

22.Additionally, during my initial consultation with Dr. Phillip Hylton at the

   Comprehensive Spine Center, he identified sacral pain and instability, which he

   presumed to be the result of ligament damage; and recommended Proliferative

   Therapy while noting that the University of Kansas Hospital would not perform

   "prolo-therapy" due to its experimental nature and hospital policies against

   experimental procedures. This is alleged to contradict both the statutory mandates

   for the University of Kansas Hospital Authority; and is alleged to have been a

   deceptive and unconscionable statement and practice; contradicted by Dr. Arnold's

   treatment of sacral cysts reported in the aforementioned study.

23. My legal and medical challenges and the resultant stress and anxiety disorders are

   aggravated constant pain, escalating pain, escalating neurological symptoms, by the

   emergence of new neurological symptoms; and by the burdens of perfectionism

   which have been imposed upon me through four years of litigation abuse (worker's

   compensation, debt collections, and property maintenance violations); and an

   additional three years of attempting unsuccessfully to resolve my barriers to access

   to medical care without resort to litigation.

24.1 was tentatively diagnosed with Legal Abuse Syndrome in 2014 subsequent to a

   telephone consultation with Karin Huffer,(now deceased); a particular and now

   codified (as of DSM-V) form of post-traumatic stress disorder; which manifests itself

   every time that I attempt to write the legal pleadings which I believe will be

   necessary not only to secure health care services; but ultimately to save my life.
    Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 12 of 51




25.All efforts to resolve my issues regarding access to medical care, adherence to the

   many relevant contracts, and acknowledgement of my pain, neurological

   dysfunction, and disability without resort to litigation have been completely

   unsuccessfully. including all disputes (including medical I scientific disputes)

   regarding Tarlov Cyst Disease. The more that I try to reason with people, the more

   abusive they become; to the effect that I am not only physically disabled with

   crippling pain, but also emotionally and psychologically scarred, to the effect that

   reviewing documentation, remembering specific events and encounters, and

   attempting to record these in legally cognizable pleadings often brings me to the

   point of tears; and always presents a barrier to the completion of even the simplest

   of tasks I have documented this fact thoroughly, and the effects of litigation abuse,

   denials of medical care, my escalating disability and emotional instability were the

   cumulative reasons for the dissolution of my .relationship with Michelle Safford,

   which we both openly and consistently affirmed to be a common law marriage -- a

   fact which is even recorded repeatedly within my medical records.

26. The very prospect of litigation terrifies me; and I have received both threats and

   warnings; and been the victim of physical assaults, verbal assaults, vandalism,

   extortion, and even blackmail; often with the explicit demand that I surrender all of

   my rights to medical care and to any benefits which I may have had under The

   Worker's Compensation Act, under the contract with On Force (see below), and

   under my contracts for health insurance and health care services .. I am terrified to

   the point of near catatonia every time that I try to write a pleading; and certain that

   the effects will be apparent to anyone who reads them.
    Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 13 of 51




27.1 was injured at work on January 9th, 2012. I suffered a back-injury while working as

   an independent contractor for a company called Agilysys, at the Oak Park Mall

   location of the international retailer Talbot's, under a contract facilitated via an online

   "Workforce Management Platform" operated by a Massachusetts corporation called

   OnForce (which has since been sold twice); under a contract executed between

   myself and Agilisys via the OnForce.com platform for one half day of labor; and

   under a contract for the use of the On Force.com "Workforce Management Platform"

   which included charges (totaling 4.9% per work order) so that all work orders

   contracted and performed via the OnForce.com platform would be covered under

   OnForce's corporate insurance policies for worker's compensation, errors and

   omissions, and general liability.

28. On Force was not authorized by their insurance provider -- initially advertised as "The

   Hartford," but subsequently revealed to be "Twin Cities Fire Insurance" to offer

   worker's compensation benefits to contractors utilizing their platform; and does not

   appear to have purchased insurance to cover the more than 10,000 independent

   contractors utilizing their services as Service Providers (such as myself), nor to

   cover incidents occurring under contract and on the premises of Service Buyers

   (such as Talbot's).

29. On Force's practice of charging fees for worker's compensation coverage was

   confirmed by the Department of Labor's Worker's Compensation Division, by The

   Kansas Insurance Commission, and by the opinions of countless attorneys to be in

   violation of K.S.A. 44-5, 120(d)(1 ); and that the subsequent actions of both On Force

   and their insurers and agents in the processing of my claim via the Kansas
    Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 14 of 51




   Department of Labor Division of Worker's Compensation would likely constitute

   violations of numerous other Federal and State statutes as well.

30. Rather, On Force appears to have merely purchased worker's compensation

   insurance to cover their 50 internal employees, plus "Employment Practices Liability"

   insurance -- which is presumed to be the policy under which The Hartford elected to

   process my claim through their worker's compensation claims offices; and ultimately

   through the Kansas Department of Labor's Division of Worker's Compensation.

31. Documents provided to me by attorney Melinda Young, who represented me briefly

   in 2014 listed OnForce's worker's compensation policy as underwritten by The

   Hartford, with policy number "75POLDUMMY".

32. However, "The Hartford" refused to provide confirmation or supporting

   documentation; and processed my claim as if I were insured under a legally binding

   worker's compensation policy; and my attorney, rather than filing fraud claims

   against On Force and The Hartford, opted to withdraw from the case; then after filing

   for leave to withdraw, filed a Motion for Preliminary Hearing with the Division of

   Worker['s Compensation, provided me with no notice of the filing, and attached no

   documentation nor requests for benefits to her filing.

33.1 had been insured under a private health care policy by Coventry since January 1st,

   2012; and had been insured by Blue Cross and Blue Shield prior to Coventry since

   2006; and was prevented from accessing benefits under my health insurance policy

   from Coventry due to the legal disputes regarding my worker's compensation I

   OnForce insurance and failure to properly diagnose and treat my Tarlov Cysts and

   Tarlov Cyst Disease.
   Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 15 of 51




34.1 was subsequently prevented from accessing benefits under health insurance

   policies underwritten by Blue Cross and Blue Shield and by United Health Care due

   to the refusals of The University of Kansas Hospital and of Neurosurgery of South

   Kansas City to properly diagnose or treat Tarlov Cysts and Tarlov Cyst Disease.

35. Every single attorney with whom I have consulted has stated that the case was

   simply too complex to litigate; and thus I was forced to seek medical care through

   my own doctors and private health care insurance, and through OnForce via

   worker's compensation; as multiple health care providers refused to provide me with

   medical care for my injury on the basis that I had been injured at work, they

   presumed that I was covered under worker's compensation, and they did not want to

   provide services under the worker's compensation act.

36. The health care providers who declined to provide services under the Worker's

   Compensation Act included St. Luke's South Hospital, St. Luke's Primary Care (Dr.

   Stephen Nolker), Shawnee Mission Medical Center, Shawnee Mission Primary Care

   (Dr. Gregory Sweat), Neurosurgery Associates (Dr. Steven Hess), as well as The

   University of Kansas Medical Center -- Doctors Phillip Hylton, Tiffany Williams, and

   Larry Cordell.

37.Additionally, I had several emergency room visits -- all of which focused only upon

   my apparent chronic back pain and suspected opiod drug seeking behavior; and

   examinations with multiple primary care physicians; the majority of whom would

   accept my appointments, evaluate me for anything not related to my spinal injury

   (such as colds, apparent sinus infections, cuts and scrapes from falling), but who

   would refuse to examine my back specifically, or to assess the impact of my spinal
    Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 16 of 51




    injury and Tarlov Cyst diagnosis as the likely cause of the other symptoms which I

   was experiencing.

38. The reason for the earlier denials of medical care were often stated as "failure to pay

   for services rendered"; including refusals by my private health insurance provider,

   Coventry, and refusals by OnForce's alleged worker's compensation insurer, The

   Hartford.

39. Coventry repeatedly denied payments of benefits: citing to my health care providers

   alternating reasons of pre-existing condition exclusions, and subrogation to

   OnForce's worker's compensation insurers -- despite the fact that subrogation

   clauses are prohibited in health care policies under Kansas law.

40. When contacted, Coventry denied their refusal to pay benefits, and claimed that my

   policy was not "fully insured," despite the fact that my medical billing records

   indicated Coventry's denials; and my insurance Proof of Coverage specifically

   included the words "Fully Insured."

41. In addition, The Hartford (in the presumptive role of third-party claims administrator

   for Twin Cities Fire Insurance) repeatedly denied payments to my chosen providers

   physicians (including those at The University of Kansas Medical Center) which were

   requested under the statutorily mandated $500 "Non-Authorized" stipend; and would

   also deny payments to health care providers whom they selected: including both Dr.

   David Clymer of Carondolet (now Apex) and Dr. Edward Prostic of Mid-America

   Orthopedic.

42.At all times I was forthright and upfront with all of my health care providers; informing

   them of the complications regarding my worker's compensation claim, the fact that I
    Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 17 of 51




   was a victim of insurance fraud, and the difficulty that I was having obtaining

   counsel; with varied responses from health care providers. The physicians at The

    University of Kansas -- beginning with Dr. Bradley Jackson in the emergency room

   on April 4th, 2014; and continuing with Doctors Tiffany Williams, Phillip Hylton, and

   Larry Cordell-- all attributed my belief that I was a victim of fraud to mental illness;

   and subsequently attributed all of my symptoms to mental illness -- a fact which is

   the common experience of literally 100% of people with Tarlov Cyst Disease.


             HISTORY OF MEDICAL CARE AND DENIALS OF SERVICE


43. St. Luke's South was the first to provide me with medical care, and ultimately to deny

   me medical services, subsequent to my injury on January 9th, 2012. Both via the

   emergency room and via St. Luke's Primary Care; though they confirmed my injury,

   disability, and symptoms. Dr. Bonness (St. Luke's ER) specifically informed me that I

   would "have to go through work comp" to get medical care; which prompted the

   opening of a claim via On Force.

44. On Force opened a claim, and initially sent me to Dr. Tegumsen Wakwaya at

   Concentra, who provided a single evaluation, and instructed me that I would have to

   follow up with my primary care physician, as The Hartford had approved me for

   "ONE VISIT ONLY" (The actual way in which it is recorded in my medical records at

   Coventry.)

45. Dr. Stephen Nolker (St. Luke's Primary) initially accepted me as a patient; and

   initially attempted to provide medical care for my spine, despite the fact that he was

   aware that I had been injured at work; because he understood that I was an

   independent contractor, and that I had contacted multiple attorneys by that point,
   Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 18 of 51




   several of whom questioned whether or not I was legally subject to the worker's

   compensation act. Dr. Nolker, who had a long professional relationship with Michelle

   Safford as her primary care physician; understood the complications of my insurance

   situation, and was fully aware of the reality of my symptoms; even suggesting

   "piriformis syndrome" as a likely diagnosis of my radicular neuropathy.

46. Tarlov Cysts affecting the sacral nerve roots are known to cause symptoms identical

   to "piriformis syndrome" -- which is a compression of the sciatic nerve by the

   piriformis muscles.

47. Dr. Nolker attempted to order an MRI of my spine in March of 2012 His requests for

   MRI authorization were denied by Coventry.

48.A second visit with Dr. Wakwaya was finally approved for March 28th, 2012 by The

   Hartford; and an MRI was ordered and performed by Johnson County Imaging on

   April 3rd, 2012. No mention of Tarlov Cysts was included in Johnson County

   lmaging's written results.

49.1 had these results forwarded both to Dr. Wakwaya (Concentra) and to Dr. Nolker;

   who was apparently then fired from his position at St. Luke's Primary for having

   involved himself in a worker's compensation case. This latter allegation is admittedly

   an inference (with respect for the reason for Dr. Nolker's termination;) based upon

   the scheduling nurse screaming into the phone "GO CALL WORK COMP" and

   hanging up when I attempted to schedule a follow up visit; followed shortly thereafter

   by my wife's son, Jonathan Keck II, receiving a form-mailed notice that Dr. Nolker

   was no longer with St. Luke's Primary; though both my wife (Michelle Safford) and I

   were omitted from the mailing list.
   Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 19 of 51




50. The Hartford approved a third visit with Dr. Wakwaya to review the MRI results, at

   which time he informed me that the MRI had revealed two herniated disks; and I was

   referred to Dr. John Ciccarelli at Premier Spine Care for further diagnostics and

   treatment.

51. In July of 2012, Dr. John Ciccarelli -- who had been providing me with medical care

   under agreement with The Hartford -- cancelled my upcoming physical therapy and

   requested approval for a discectomy I lamenectomy to be performed in August of

   2012. At no point did Dr. Ciccarelli express any doubt regarding the genuineness or

   extent of my pain and neurological symptoms.

52. The Hartford declined approval for the surgery requested by Dr. Ciccarelli on August

   15th, 2012 and again on August 22nd, 2012; then suddenly and unexpectedly

   cancelled my claim and closed my case file on September 11th, 2012, citing failure

   to attend the pre-surgery labs for the surgery which they had twice denied.

53. This began another gap in my medical care for the next four months, while I

   attempted to retain counsel.

54. On August 29th, 2012, attorney Zack Kulich agreed to accept my case for

   approximately five minutes. As I was reading the contract for representation, he was

   further reviewing my contract with OnForce. He then literally reached across the

   table and pulled the contract out from under my pen, and stated that he could not

   represent me. He sent me a certified letter the following day confirming that he had

   declined representation.

55. In October of 2012, I again suffered what I believed to be stroke-like symptoms

   (which have subsequently been identified as likely attributable to cerebral spinal fluid
   Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 20 of 51




   hypotension caused by the dilation or leakage of Tarlov Cysts) and was admitted to

   the Shawnee Mission Medical Center Critical Cardiac Care unit for three days of

   evaluation and testing. All of the cardiac tests turned up negative; and during the

   entire course of my stay, doctors refused to look at or evaluate my spinal condition. I

   was however, required to take a heart stress test; and the doctors utilized a

   radioactive injection rather than a treadmill stress test; as they were aware that I was

   unable to walk sufficiently to complete the stress test via physical exertion.

56. Shortly after the Shawnee Mission Medical Center Critical Cardiac Care stay;

   attorney Michael Downing agreed to contact The Hartford unofficially "to see what

   was going on." He responded to me that he could get me health care, but not

   worker's compensation benefits, and declined to represent me with respect to the

   frauds being committed by OnForce and The Hartford.

57. The Hartford did reopen my claim however, and approved me for $500 in "Non-

   Authorized Medical Expenses" to seek a second opinion regarding the surgical

   option recommended by Dr. John Ciccarelli.

58.1 then established care with Dr. Gregory Sweat at Shawnee Mission Primary Gare;

   but The Hartford refused to release funds to Dr. Hess or to Shawnee Mission

   Medical Center for their diagnostics and consultations.

59. Dr. Gregory Sweat at Shawnee Mission Primary Care agreed to accept me as a

   patient in December of 2012; and, being fully informed of the legal circumstances

   regarding my insurance, evaluated me and referred me to Dr. Stephen Hess at

   Neurosurgery Associates for evaluation of my injury and recommendations for care.
   Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 21 of 51




60. Dr. Hess, like Dr. Nolker, confirmed my symptoms and began evaluations for

   treatment, ultimately recommending disc fusion and ordering a myelogram and

   discography which were performed at Shawnee Mission Medical Center in January

   of 2013. Dr. Hess, however, became irate with me when he was informed by

   Coventry that they were subrogating to worker's compensation; until he realized that

   I had informed his staff in advance of the complications involving my worker's

   compensation and insurance claims. At no point, however, did Dr. Hess nor any of

   the other doctors involved in my care at Shawnee Mission Medical Center and

   Neurosurgery Associates mention Tarlov Cysts or Tarlov Cyst Disease.

61. Shortly thereafter both Shawnee Mission Primary Care and Neurosurgery

   Associates declined to provide any further services, citing non-payment of prior

   outstanding balances; including the refusal of The Hartford to release any of the

   non-authorized funds.

62. In January of 2013, attorney Michael Haight agreed to take my case, advising that

   he would pursue a legal strategy in which he would allege that I was the employer

   under The Kansas Worker's Compensation Act, so that I would have control over

   choice of physician and work restrictions. I was uncomfortable with this strategy, in

   particular because I was not the insured under any worker's compensation policy,

   and had not filed a form KWC-113 Election to come under the worker's

   compensation act. I contacted Mr. Haight the following day to ask that he obtain

   copies of all relevant insurance policies from On Force and The Hartford and to

   evaluate the fraud claims, rather than to keep me "trapped" within the worker's

   compensation system. He refused to follow such a strategy, insisted that the
    Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 22 of 51




   contracts for insurance were irrelevant and unnecessary; and I elected not to retain

   him as counsel any further.

63. This began yet another 15 months of delays in my medical care until April 8th, 2014;

   when I first attended The University of Kansas Emergency room

64. In the interim, in December of 2013, with less than two weeks remaining within the

   two year statutes of limitations for a worker's compensation claim, having received

   no substantial medical care nor any benefits from On Force or The Hartford, and

   having received no medical care at all for nearly a year; I agreed to accept

   representation from the law firm of Bretz & Young; who filed a claim with the Kansas

   Department of Labor, Worker's Compensation Division; but were unable to get The

   Hartford or OnForce to approve either medical care or benefits during the first five

   months of their representation.

65. It is important to note that, up to this point, from January 9th, 2012 through March of

   2014, not one doctor had expressed the opinion that I was exaggerating, faking, or

   imagining my symptoms; and all medical care provided had been focused upon the

   still untreated herniated disc; and the presumed cardiac cause of my stroke-like

   symptoms; with no mention or evaluation regarding Tarlov Cysts or other

   neurological causes to my symptoms.

66.1 would not discover that I had Tarlov Cysts until October 15th, 2015; when the cysts

   were identified on an MRI performed at Menorah Medical Center during an

   emergency room visit for uncontrollable leg spasms, momentary blindness,

   dizziness, and falling.
   Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 23 of 51




67.0n April 8th, 2014, while preparing for an appearance in a debt collections case

   docketed at The Johnson County Kansas District Court; I suffered extreme ringing in

   my ears, temporary total deafness in my left ear, extreme pressure in my sinuses,

   and near-blackout blurred vision; which prompted me to go to the Emergency Room

   at the University of Kansas Medical Center. It was my belief that these symptoms

   were caused by a severe sinus infection.

68. Upon arrival at the University of Kansas Emergency Room, Dr. Bradley Jackson and

   the medical staff focused upon my back pain; as it was clear that I was experiencing

   extreme pain and distress. My presumed sinus and ear infections were essentially

   ignored; and I was given a pain patch and injection and placed at "Station 19" - a

   corner of the common area of the emergency room adjacent to the nurse's station

   with no barrier or privacy.

69. When I explained that my back pain was the result of a work injury sustained more

   than two years earlier; and that my surgery had been cancelled a year and a half

   earlier due to irregularities and suspected fraud by my employer and insurer; Dr.

   Jackson responded "Nothing takes a year and a half' and walked away.

70.After more than five hours of "observation" I demanded to speak with a doctor, and

   Dr. Jackson returned with his supervising physician, Dr. Robert Scott. When I

   explained again that I had been injured two years earlier and that I had been

   recommended for surgery more than a year and a half earlier, Dr. Scott ordered a

   new MRI.
   Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 24 of 51




71. At that time, no mention was made of Tarlov Cysts, and I was discharged from the

   Emergency Department with the comment that if I wanted narcotic drugs, I would

   have to follow up with a pain management specialist.

72. To reiterate, I never wanted narcotic drugs; and had only gone to the ER on April

   8th, 2014 due to deafness, dizziness, and what I presumed to be an extreme sinus

   infection. The presumption that I was seeking drugs was purely based upon the fact

   that I have undeniable evidence of pain and disability, which some doctors presume

   to be signs of drug seeking behavior. and it is this presumption which results in the

   vast majority of negligent and abusive medical care received by people with Tarlov

   Cyst Disease.

73. I subsequently followed up with Dr. Johnson at Sunflower clinic in Kansas City, KS

   who provided treatment for the presumed sinus infection; and scheduled a follow up

   with Dr. Tiffany Williams at The University of Kansas for my back pain and

   neuropathy, and to secure a referral with a neurosurgeon at the Asher

   Comprehensive Spine Care Center.

74. On April 14th, 2014; I attended an examination at the office of Dr. Williams which

   was performed by Dr. Mohsen Tahani. During that examination, while Dr. Tahani

   was performing a pendulum test on my right leg, I experienced an extreme stabbing

   pain through the length of my penis. This was the first time that I experienced the

   genital or rectal symptoms; and Dr. Tahani immediately ceased his examination and

   went to get Dr. Williams.

75. Dr. Williams entered the room and asked me several questions in a very aggressive

   and abusive manner. Specifically she asked why I had not accepted the surgery
   Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 25 of 51




   from Dr. Ciccarelli in August of 2012; and when I explained that I had not refused

   surgery but that the surgery was denied, she asked "Well what do you want me to

   do?" I explained that I wanted a surgical consultation, and she said that I would have

   to call scheduling, that there was nothing that she could do, and then she stood up

   and exited the room abruptly.

76.1 contacted the University of Kansas scheduling department and explained what had

   happened during my examination by Dr. Tahani and the subsequent "consultation"

   with Dr. Williams; and they agreed to schedule a visit with Dr. Phillip Hylton at the

   Comprehensive Spine Center for a Neurosurgical consultation.

77.1 attended the examination with Dr. Hylton on April 23rd, 2014; and found him to be

   pleasant and professional. He did a cursory review of my MRI films (which I had

   previously obtained from Dr. Ciccarelli) and suggested that my symptoms might be

   caused by torn ligaments; recommending Dr. Reeves of The Cleveland clinic for

   proliferative therapy. Dr. Hylton made no mention of Tarlov Cysts; but did mention

   that The University of Kansas prohibited him from officially recommending or

   performing proliferative therapy as it was considered an "experimental" treatment for

   torn or damaged ligaments.

78. Shortly after my examinations at The University of Kansas, my attorney, Melinda

   Young filed her Motion to Withdraw from my worker's compensation claim -- leading

   to several months of additional delays and litigation; ultimately resulting in The

   Hartford approving 12 sessions of physical therapy with Dr. Estaban Azevedo of

   Modern Physical Therapy.
   Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 26 of 51




79. Dr. Azevedo estimated my disability in excess of 82%; and after six weeks I twelve

   sessions of physical therapy commented that I "may never work again." Dr. Azevedo

   was the only doctor to ever spend more than 30 minutes observing me in physical

   activity; but he had no way of knowing that my symptoms were the result of Tarlov

   Cysts or Tarlov Cyst Disease.

80. Subsequent to my visit with Dr. Azevedo, I requested a second visit with Dr. Hylton

   at The University of Kansas. During this second visit, Dr. Hylton was not as pleasant

   (though he was not abusive, per se); and he explained that he did not want to be

   involved in a worker's compensation claims; and that none of the doctors at the

   University wanted to be involved in worker's compensation. He also specifically

   noted that Dr. Tiffany Williams was one of the doctors whom the university had hired

   specifically to handle worker's compensation workloads but the she simply did not

   want to do it.

81. Dr. Hylton's written report however was much more abusive; and I am alleging that it

   crosses the line to libel, intentional malpractice, deceptive and unconscionable acts,

   breech of contract and breech of the statutory mandates of K.S.A. 76-3302. In his

   written report, Dr. Hylton gives the impression that he performed an examination;

   and in fact I was billed for an examination; when in fact the entire conversation

   consisted of his explanations for why he would not perform an examination --

   specifically that it was "about payment for services rendered" and his desire not to

   participate in worker's compensation cases.

82.1 contacted The University again, and spoke with several people specifically in

   charge of handling worker's compensation claims; most notably Becky Moberg.
   Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 27 of 51




83. I worked extensively with Ms. Moberg to confirm the availability of the $500 non-

   authorized funds via The Hartford; and to select a physician who would perform

   services under the Worker's Compensation Act. It was Ms. Moberg who selected Dr.

   Larry Cordell, and eventually scheduled an examination for March 10th, 2015.

84. My examination with Dr. Cordell would be the most abusive and negligent

   examination performed by any doctor to date.

85. Though Dr. Cordell was instructed to review my existing records, including my

   existing MRls, and was specifically informed that I had radicular neuropathy; he

   ordered a series of X-rays to be performed in a standing position. I was asked to

   walk more than 100 yards to the X-Ray room, was ordered to stand for the taking of

   five X-Rays; and I literally collapsed to the floor after the fourth X-Ray; after which a

   wheelchair was provided for the remainder of my visit.

86. Dr. Cordell asked a series of questions and performed a series of tests; repeatedly

   interrupting me and raising his voice. These tests included Waddell tests (tests

   intended to identify "non-organic" i.e. fake or psychologically caused indicators of

   pain); and included having me walk back and forth repeatedly until I again collapsed

   to the floor; at one point saying to me "You're not done yet" and forcing me to

   continue. He then stated that he thought that my pain was "out of proportion" to the

   findings of my X-Rays, and he refused to review the MRI imagery to see if there

   were any unnoticed neurological causes to explain my symptoms.

87. It would be seven months later when Menorah Medical Center would first identify the

   Tarlov Cysts; and would be almost two years later before my next set of MRI scans
   Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 28 of 51




   were performed by The University of Kansas with the explicit instruction to fully

   identify all Tarlov Cysts by number, size, and location.

88.0n February 9th, 2017, KU Interpreting Radiologist Judson Bertsch, MD reported

   findings which included only the statement "Small perineural sacral Tarlov cysts are

   unchanged." This impression was based upon comparison with prior MRI and X-ray

   results, also performed at The University of Kansas: "Comparison is made with

   prior plain films and MRls of the lumbar spine. The prior MRls from April 8,

   2014. Plain Films are from March 10, 2015"

89. The February 9th, 2017 MRI was specially ordered via E Kay Carpenter, Nurse

   Practitioner at Neurosurgery Associates of South Kansas City - a Division of HCA

   Midwest Health; under the supervision of Dr. John A Clough, MD to conform to the

   recommendations provided by Rita Honey-Heir of The Tarlov Cyst Foundation.

90. The explicit purpose of the MRI was to identify all Tarlov Cysts, by size and location,

   with sizes listed in three dimensions, and with locations to include the specific nerve

   roots affected by each cyst.

91. Diagnosing whether or not Tarlov Cysts are the cause of a patient's symptoms is

   impossible without the level of detail requested; and no attending physician would be

   capable of making an accurate diagnosis merely from the words "Small perineural

   sacral Tarlov Cysts are unchanged."

92. Furthermore, two prior series of MRI scans performed at Menorah Medical Center --

   on October 15th, 2015 and May 9th, 2016 had recorded an increase in the size of

   the largest cyst from 8mm to 9 or 1Omm over a six month period of time.
   Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 29 of 51




93. It is within the nature of Tarlov Cysts to increase in size intermittently when

   repeatedly traumatized and pressurized with cerebral spinal fluid over the course of

   many years.

94. Furthermore, the sacral foramina through which the sacral nerve roots exit the spine

   range in size from less than 5mm to over 1 centimeter. A 1Omm cyst could be more

   than double the size of the foramen through which it exits; and could place

   intermittent pressure upon adjacent nerve roots as well. It is well established in the

   Tarlov Cyst literature that the mere size of a Tarlov Cyst bears no relation to whether

   or not the cyst will be symptomatic.

95. The history of symptoms which I have reported to my various doctors are a textbook

   example of the progression of Tarlov Cyst Disease: beginning with a lumbar and

   sacral trauma which caused herniated discs, lumbar strain, and back pain; then

   progressing to a mild stinging pain in the hips, numbness, tingling, and restless leg

   syndrome; escalating to intense stabbing pains through the penis and rectum; and

   all the while accompanied by bizarre and frightening stroke-like headaches -- known

   within the medical profession as "Thunderclap Headaches", the result of cerebral

   spinal fluid hypotension and leakage.

96. Regarding the extensive efforts to schedule and specifically order a "Tarlov Cyst"

   MRI; it was my original preference to have the MRI performed by Menorah Medical

   Center, as they were the only radiology practice to have identified the cysts on two

   of my four prior MRls.

97. Ellen Kay Carpenter (Neurosurgery of South Kansas City) however, did not appear

   convinced that Tarlov Cysts could explain my symptoms; and I would later find that
   Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 30 of 51




   she had written in my medical records that "He is focused on an idea that a tarlov

   cyst is present and likely the cause of his issues. I did explain his last MRI did not

   indicate any tarlov cysts and I am not sure the origin of his right leg issues,

   incontinence.

98. My insurer at the time of the February 9th, 2017 MRI was Blue Cross and Blue

   Shield, a subsidized health care plan purchased through the Health Insurance

   Marketplace.

99. Menorah Medical Center, while listing that they accept Blue Cross and Blue Shield,

   later informed me that they did not accept subsidized health care plans purchased

   through the Health Care Marketplace; leaving me with only one single option for MRI

   services -- that being The University of Kansas.

100.   Additionally, while E. Kay Carpenter had previously expressed the opinion that

   Tarlov Cysts were not symptomatic; there were no neurosurgical practices in The

   State of Kansas which acknowledge or treat Tarlov Cyst Disease; and a

   neurosurgical referral was required to obtain approval for the MRI through Blue

   Cross and Blue Shield.

101.   In other words, I literally had no other options but to utilize the services of

   Neurosurgery Associates and The University of Kansas Medical Center; and this

   was the motivation for requesting a letter from The Tarlov Cyst Foundation to specify

   the type of MRI that I would require in order to seek a surgical consultation via one

   of the two Tarlov Cyst Specialists in the nation performing surgeries on Tarlov Cysts

   at that time.
   Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 31 of 51




102.   Among all hospitals in The State of Kansas, only The University of Kansas

   Hospital Authority and The University of Kansas Medical Center have a statutory

   mandate to provide medical care to the "medically indigent;" and to provide medical

   services which are not widely available elsewhere in The State.

103.   One two separate occasions, administrative staff with The University of Kansas

   Medical Center have informed me that they University of Kansas Medical Center is

   no longer a state hospital.

104.   Most prominently, Becky Moberg, who worked with me to specifically select Dr.

   Larry Cordell to perform services under The Worker's Compensation Act, declared

   that The University of Kansas Medical Center is no longer a state hospital and that

   "most of our patients like it that way."

105.   Most recently, on January 29th, 2019, I was denied medical care by Mission

   Family Health Care -- A wholly owned and operated practice of The University of

   Kansas Health System -- despite having informed the University scheduling staff of

   my indigence at the time that the appointment was originally made.

106.   I subsequently contacted the Financial Aid department of The University of

   Kansas Health Systems and was directed to Supervisor Lucinda Duteau; who

   agreed to make further inquiries, before ultimately returning my call on Friday

   February 1st, 2019 and confirming that, it was her opinion and that of The University

   of Kansas Health Systems that they were not a State hospital; but would consider

   me for financial aid if the doctor at the clinic would affirm her opinion that my health

   care needs are urgent.
   Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 32 of 51




107.   Over the following weekend, February 2nd, 2019 through February 4th, 2019;

   believing myself to have an urgent deadline in another pending case; plus various

   home repair and household tasks which required urgent attention; I over-exerted

   myself; unable to follow up with Mission Family Health Care in person -- which I

   believed would be more beneficial than to attempt to discuss the complexities of the

   financial aid situation over the telephone. While I do still intend to follow up with

   Mission Family Health and to pursue financial aid through The University of Kansas

   Health Systems; the statutes of limitations on numerous claims could expire at

   midnight on February 11th, 2019; and those rights could be lost forever if an

   immediate legal action is not commenced.

108.   The decision of most doctors to deny the truth about Tarlov Cyst Disease; and

   the decisions of most doctors not to participate in worker's compensation; and the

   decisions by many doctor and health care organizations not to accept health

   insurance plans purchased through the Health Care Marketplace; and the decisions

   of many doctors not to accept patients insured through KanCare and other states'

   Medicaid programs are business decisions -- not subject to the rules of medical

   malpractice.

109.   Additionally, doctors are rarely (if ever) involved in scheduling functions within

   their practices. These functions are handled by administrative (business) staff

   members.

110.   Frequently, with many patients -- literally with millions of patients -- a patient will

   share information with appointment schedulers such as that they are suffering froma

   work related injury, and require a second opinion; or that they are insured through a
   Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 33 of 51




   subsidized plan through the Health Insurance Marketplace; or that they are a

   KanCare or Medicaid consumer; or that they are seeking consultation regarding

   Tarlov Cyst Disease.

111.   Scheduling staff rarely share the information with the patient at the time of

   scheduling on whether or not their supervising physicians have animosity towards

   worker's compensation, ObamaCare, Medicaid, KanCare, or disability benefits.

112.   Scheduling staff never share information with the patient at the time of

   scheduling on whether or not their supervising physicians have knowledge regarding

   Tarlov Cyst Disease, have successfully treated patients with Tarlov Cyst Disease, or

   even know or believe in the modern medical science of Tarlov Cyst Disease.

113.   In fact, administrative staff at health care providers are almost universally taught

   the exact same response to provide when a patient or prospective patient asks a

   qustion about a specific disease: "I am not medical staff;" "I do not have medical

   training;" or some such variant upon the same theme.

114.   The only way to discover if a doctor has any one of these very common

   prejudices or predispositions is to schedule an appointment with the doctor, pay a

   fee in advance of service, and suffer through the abusiveness and neglect of an

   agitated or even angry physician ... then try to find a different doctor, once again, with

   no access to the information on whether or not that doctor believes in Tarlov Cyst

   Disease, is willing to perform a worker's compensation related examination, is willing

   to treat Medicaid/ KanCare and ObamaCare I Health Insurance Marketplace

   consumers with dignity and respect; and is not prejudiced against people with
   Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 34 of 51




   "chronic back pain" as to their being suspected drug addicts, doctor shoppers,

   malingerers, or frauds.

115.   All of these specified prejudices have at their core business related decisions

   made by physicians; relating to one or both of two considerations: 1) the difficulty of

   receiving payments from worker's compensation, ObamaCare, and Medicaid

   insurers; 2) The risks of medical malpractice litigation and/or litigation burdens

   inherent in providing services to injured workers. In other words: 1) payment

   considerations; 2) legal considerations.

116.   Medical considerations and the actual health of the patient always suffer when a

   doctor or health care providers possesses these prejudices, and reflects these

   prejudices in poor quality of service; up to and including neglecting to inform patients

   of potentially crippling or even life threatening diseases such as Tarlov Cyst

   Disease, and even cancer.

117.   These prejudices and their manifestations in substandard health care services

   affect not only the poor, and not only those with Tarlov Cyst Disease; but also

   millions of people with other, so-called "Invisible Diseases" such as Cauda Equina

   syndromes, fibromyalgia, Crohn's Disease, Celiac Disease,

118.   These prejudices also aggravate and exacerbate mental illnesses; as well as

   subjecting those with mental illness to substandard levels of physical health care

   services. Within this context, even actual opiod drug addicts (as contrasted with

   suspected opiod drug addicts) are denied their rights to competent, caring, and

   professional health care.
   Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 35 of 51




119.   Drug addiction is a diagnosed and classified mental illness; also protected by

   state and federal laws which prohibit discrimination against the disabled, and against

   any person based upon the diseases with which they are aflicted.

120.   Furthermore, drug addiction can only be cured with medical intervention; and it is

   doctors to whom drug addicts must turn for help. The abusiveness and cruelty of

   health care providers towards those suspected of being opiod addicts contributes

   substantially and significantly to the nationwide opiod epidemic; by deterring those

   who desire treatment and cure for their addictions from seeking medical assistance.

121.   Simply stated, no one wants to be abused. Many drug addicts have turned to

   drug use and eventually to drug abuse as a way of escaping physical and mental

   abuse in other areas of their lives. Abusive doctors, nurses, and administrative staff

   are the number one reason that most drug addicts do not seek treatment for their

   addictions.   Being abused by a doctor just makes them want to medicate their

   physical and psychological pain even further.

122.   Most doctors do not care if drug addicts go kill themselves. To the majority of

   doctors, and based upon my observations and experience with a statistically

   significant number of physicians, nurses, mental health professionals, and

   administrative health care personnel; the majority of people within the health care

   industry literally hate suspected drug addicts; and are agressive, cruel, and at times

   even violent in getting "these people" out of their offices and emergency rooms; with

   no desire nor compassion for treating the diseases, both physical and mental, that

   suspected opiod addicts may suffer.
   Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 36 of 51




123.   These abusive and negligent health care practices lead not only to continuing

   addiction and other mental health issues; but also to the development of new

   addictions and mental health issues; including being a leading cause of opiod

   addiction; a major contributing cause to opiod overdose deaths; and a major

   contributing cause to suicides, family instability, job loss, economic as well as health

   care disenfranchisement, consumer debt collections, bankruptcies, and countless

   other social ills.

124.   I apologize again for the incomplete and "rambling" nature of this pleading; as I

   am severely limited in the amount of time that I can spend typing in any sitting; and

   have repeatedly had to start and stop again, literally over the course of three years

   to attempt to draft a comprehensive pleading which would address all of the legal

   and medical issues of which I am a victim. I have given up, for all practical purposes

   on the belief that I can draft a sufficient pleading; yet I still require medical care as

   well as access to justice to secure my rights to medical care and relief. And I am

   forced into the practice of filing multiple small pleadings in advance of expiring

   Statutes of Limitations, and to hope for my ability to amend the pleadings to secure

   my rights going forward, literally with the rest of my life.

125.   All of the allegations of this pleading are true, though incomplete; and

   supportable with documentation, witness testimony, and other substantial competent

   evidence. I file this pleading, as I file all pleadings, in good faith; with the assurance

   that my rights are justly founded upon the facts and the law.


COUNT I - AMERICANS WITH DISABILITIES ACT VIOLATIONS - ALL PHYSICIANS

AND HEALTH CARE PROVIDERS
   Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 37 of 51




126.   Nationwide, persons with Tarlov Cyst Disease are not only being systematically

   denied access to medical care specific to our needs; many are systematically

   disenfranchised from all access to medical as a result of ongoing, escalating, and

   unacknowledged disability.

127.   Both the University of Kansas Hospital (including all of its affiliated doctors and

   practices) and Neurosurgery of South Kansas City refuse to provide medical

   services appropriate to persons with Tarlov Cyst Disease.

128.   Additionally, the University of Kansas Hospital and Neurosurgery of South

   Kansas City actively concealed the presence of Tarlov Cysts, even when the

   presence of these cysts had previously been observed and confirmed on MRI scans

   which were available to all doctors at both health care service providers.

129.   In addition to denying the presence and relevance of Tarlov Cyst Disease;

   doctors and practitioners at both The University of Kansas Hospital and at

   Neurosurgery of South Kansas City recorded false information within my medical

   records and diagnoses of mental illness -- specifically of exaggerated, faked, or

   psychosomatic symptoms -- which were based entirely upon their own

   misstatements of the factual background of my disability and of the insurance fraud

   of which I am a victim.

130.   Incorporating all allegations above and below; the acts and practices of The

   University of Kansas Hospital and Neurosurgery of South Kansas City have had the

   effect of perpetuating my physical pain, escalating my disability, and

   disenfranchising me from all access to medical care; potentially for the remainder of

   my life.
   Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 38 of 51




131.   It is possible, if not likely, that the extended delay in access to appropriate

   medical care may have already resulted in permanent nerve damage; and has

   already resulted in irreparable damage to my life and to my family

132.   The scientific evidence clearly indicates that Tarlov Cysts and Tarlov Cyst

   Disease are a much more common cause of disability than is acknowledged by

   private and public health care suppliers.

133.   This scientific evidence includes a case study published by the former director of

   The University of Kansas Hospital's own Comprehensive Spine Care Center, Dr.

   Paul Arnold; which details the successful surgical treatment of two patients with

   Marfan Syndrome and sacral perineural cysts and symptoms similar to those which I

   have demonstrated over the course of the past seven years.

134.   In addition to refusing to provide services for patients with Tarlov Cyst Disease,

   the University of Kansas refuses to provide training to future health care providers

   on the proper diagnosis and treatment of Tarlov Cyst Disease.


WHEREFORE Plaintiff seeks


   1. Declaratory Judgment that The University of Kansas Hospital Authority, The

       University of Kansas Hospital, The University of Kansas Medical School, The

       University of Kansas Physicians, and all individual physicians who have

       participated or refused to participate in the provision of my health care have

       violated the Americans with Disabilities Ac.

   2. That the same parties are engaged in ongoing violations of the Americans With

       Disabilities Act with respect to all persons with Tarlov Cyst Disease.
   Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 39 of 51




   3. Injunctive relief prohibiting future violations of The Americans with Disabilities Act

       relative to patients with Tarlov Cyst Disease.

   4. Orders to The University of Kansas Hospital Authority and all personnel and

       health care suppliers under their supervision to institute proper procedures for

       the training of personnel regarding Tarlov Cyst Disease, and for the proper

       diagnosis and treatment of all persons with Tarlov Cyst Disease.

   5. Such other relief as may be deemed just and proper by the court.




COUNT II - BREECH OF CONTRACT - ALL PHYSICIANS AND HEALTH CARE

PROVIDERS


135.   Incorporating all factual allegations above and below;

136.   All named parties have breeched their contracts for the provision of health care

   services appropriate for a person afflicted with Tarlov Cyst Disease.

137.   As a person afflicted with Tarlov Cyst Disease, and with a long history of

   symptoms attributable to Tarlov Cysts affecting sacral and adjacent nerve roots; I

   have been consistently and universally denied the medical diagnostics and

   treatments to which I was entitled under my contracts with all health care services

   suppliers.

138.   In addition to being denied the services required due to my particular injury,

   disease, and to the formation of Tarlov Cysts; On numerous occasions (as detailed

   above) I have been denied all services by health care providers; and received only

   explanations of their reasons for denying services; rather than the health care

   services for which I contracted.
   Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 40 of 51




139.   The long term denial of health care services appropriate for the treatment of my

   particular disease and disability has resulted in financial damage, dissolution of my

   family, long-term and possibly permanent unemployment, disenfranchisement from

   all access to medical care, and the inability to receive either privately contracted or

   government sponsored disability benefits.


WHEREFORE Plaintiff seeks


   1. Declaratory judgment that all named health care providers have breeched their

       contracts for the provision of health care services.

   2. Correction of all medical and billing records relative to the breeched contracts for

       services.

   3. Damages including punitive damages in excess of $75,000

   4. Such other relief as may be deemed just and proper by the court.




140.   COUNT Ill - KANSAS CONSUMER PROTECTION ACT, RE. TARLOV CYST

   DISEASE - ALL PHYSICIANS AND HEALTH CARE SUPPLIERS

141.   Incorporating all factual allegations above and below;

142.   The refusal and failure to acknowledge, diagnose, and treat Tarlov Cyst Disease

   is a business decision; made by physicians and health care service providers based

   upon assessments of potential liability for iatrogenic harms; and not based upon

   modern medical science which demonstrates the safety and effectiveness of

   treatments for Tarlov Cyst Disease.
   Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 41 of 51




143.   Additionally, many health care providers actively conceal Tarlov Cyst Diagnoses;

   not only with the intention of evading responsibility to treat the disease; but also with

   the intention of actively concealing prior acts of malpractice and misdiagnosis by

   themselves or by colleagues.

144.   I am a consumer of health care services, contracted with all named parties for

   the rendering of health care services.

145.   I am aggrieved by all policies regarding the treatment and diagnosis of persons

   with Tarlov Cyst Disease.

146.   I have suffered harms in excess of $75,000 as a result of the refusal of health

   care providers to provide proper diagnosis and treatment of Tarlov Cyst Disease.

147.   I am a disabled consumer, and thus a protected consumer under the standards

   established in K.S.A. 50-676 et. seq.; thus entitled to seek both civil penalties under

   The Kansas Consumer Protection Act and Enhanced Civil Penalties under the

   Kansas Consumer Protection Act.

148.   The acts alleged herein were intentional, deceptive, and unconscionable under

   the definitions provided within the Kansas Consumer Protection Act


WHEREFORE Plaintiff seeks the following relief


   1. Declaratory Judgment that the defendants have violated the Kansas Consumer

       Protection Act by failing and refusing to properly diagnose and treat Tarlov Cyst

       Disease.

   2. Declaratory Judgment that the defendants have actively concealed Tarlov Cyst

       Disease from this plaintiff; and from all patients diagnosable with Tarlov Cyst

       Disease.
   Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 42 of 51




   3. Declaratory Judgment that the defendants' acts and practices are ongoing in

       nature; both as to the allegation that the practices are deceptive and

       unconscionable.

   4. The greater of damages or Civil penalties and enhanced civil penalties not to

       exceed $21,900,000 pursuant to The Kansas Consumer Protection Act.

   5. Such other relief as may be deemed just and proper by the court.



149.   COUNT IV - KANSAS CONSUMER PROTECTION ACT, RE. WORKER'S

   COMPENSATION SERVICES -ALL PHYSICIANS AND HEALTH CARE

   SUPPLIERS

150.   Incorporating all factual allegations above and below;

151.   The refusal and failure of physicians and health care suppliers to provide

   services, and to provide competent services to persons who have been injured at

   work is a business decision.

152.   I am a consumer of health care services, contracted with all named parties for

   the rendering of health care services.

153.   I am aggrieved by all policies regarding the refusal of health care providers to

   provide services to injured workers, particularly as said health care providers had no

   way of determining in advance if the Division of Worker's Compensation had legal

   jurisdiction over my health care and disability claims.

154.   Numerous physicians as detailed above have rendered intentionally negligent,

   incorrect and at times abusive medical care as a direct result of their opposition to
   Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 43 of 51




   the Worker's Compensation Act; and their refusal to participate in worker's

   compensation ..

155.   I have suffered harms in excess of $75,000 as a result of the refusal of health

   care providers to provide proper diagnosis and treatment of my disability often on

   the express explanation that they do not desire to participate in the provision of care

   for a work-related injury.

156.   I am a disabled consumer, and thus a protected consumer under the standards

   established in K.S.A. 50-676 et. seq.; thus entitled to seek both civil penalties under

   The Kansas Consumer Protection Act and Enhanced Civil Penalties under the

   Kansas Consumer Protection Act.

157.   The acts alleged herein were intentional, deceptive, and unconscionable under

   the definitions provided within the Kansas Consumer Protection Act


WHEREFORE Plaintiff seeks the following relief


   1. Declaratory Judgment that the defendants have violated the Kansas Consumer

       Protection Act by failing and refusing to properly diagnose and treat injured

       workers, irrespective of the legal jurisdiction of The Division of Worker's

       Compensation over their claims.

   2. Declaratory Judgment that the defendants have actively concealed the true

       nature and extent of my disability with the intention of depriving me of medical

       care and benefits which may have been available either via OnForce's worker's

       compensation insurers; or via my contract for services and insurance benefits

       with OnForce.
   Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 44 of 51




   3. Declaratory Judgment that the defendants' acts and practices in refusing to

       perform services for injured workers, in providing incompetent and often abusive

       care to injured workers, and in falsely and at at times maliciously misdiagnosing

       injured workers; are ongoing in nature; both as to the allegation that the practices

       are deceptive and unconscionable;.

   4. The greater of damages or Civil penalties and enhanced civil penalties not to

       exceed $21,900,000 pursuant to The Kansas Consumer Protection Act.

   5. Such other relief as may be deemed just and proper by the court.




158.   COUNT V- KANSAS CONSUMER PROTECTION ACT, RE: INDIGENT,

   POOR, SUBSIDIZED HEALTH CARE CONSUMERS - ALL PHYSICIANS AND

   HEALTH CARE SUPPLIERS

159.   Incorporating all factual allegations above and below;

160.   The refusal and failure of physicians and health care suppliers to provide

   services, and to provide competent services to persons who are indigent, who are

   on Medicaid I KanCare or Medicare; or who are insured via private health insurance

   policies obtained via the Health Care Marketplace under The Affordable Care Act is

   a business decision.

161.   Additionally, many health care providers actively engage in abusive and

   negligent medical care directed against those who are indigent or whose health care

   benefits are subsidized via the Affordable Care Act, or who receive their health care

   benefits via programs such as Medicaid I KanCare ..
   Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 45 of 51




162.   I am a consumer of health care services, contracted with all named parties for

   the rendering of health care services.

163.   I am aggrieved by all policies regarding the treatment and diagnosis of medically

   indigent persons; and of persons insured through the Health Care Marketplace ..

164.   I have suffered harms in excess of $75,000 as a result of the the allegations

   made herein.

165.   I am a disabled consumer, and thus a protected consumer under the standards

   established in K.S.A. 50-676 et. seq.; thus entitled to seek both civil penalties under

   The Kansas Consumer Protection Act and Enhanced Civil Penalties under the

   Kansas Consumer Protection Act.

166.   The acts alleged herein were intentional, deceptive, and unconscionable under

   the definitions provided within the Kansas Consumer Protection Act


WHEREFORE Plaintiff seeks the following relief


   1. Declaratory Judgment that the defendants have violated the Kansas Consumer

       Protection Act by failing and refusing to properly diagnose and treat medically

       indigent and subsidized health care consumers ..

   2. Declaratory Judgment that the defendants' acts and practices are ongoing in

       nature; both as to the allegation that the practices are deceptive and

       unconscionable.

   3. The greater of damages or Civil penalties and enhanced civil penalties not to

       exceed $21,900,000 pursuant to The Kansas Consumer Protection Act.

   4. Such other relief as may be deemed just and proper by the court.
    Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 46 of 51




COUNT VI - TORTIOUS INTERFERENCE WITH CONTRACT - ALL PHYSICIANS

AND HEALTH CARE SUPPLIERS


167.    NOTICE OF INTENT TO SUPPLEMENT AND AMEND THE PLEADINGS TO

   INCLUDE TORTIOUS INTERFERENCE WITH HEALTH CARE AND INSURANCE

   CONTRACTS, AND TORTIOUS INTERFERENCE WITH CONTRACTS BETWEEN

   PLAINTIFF AND ONFORCE.


COUNT VII - LIBEL I SLANDER/ INTENTIONAL AND OR NEGLIGENT INFLICTION

OF MENTAL ANGUISH AND EMOTIONAL DISTRESS -ALL PHYSICIANS AND

HEALTH CARE SUPPLIERS


168.   NOTICE OF INTENT TO SUPPLEMENT AND AMEND THE PLEADINGS TO

   INCLUDE ALLEGATIONS OF LIBEL I SLANDER I AND INTENTIONAL

   INFLICTION OF MENTAL ANGUISH AND EMOTIONAL DISTRESS.

169.   COUNT VIII - ALL RELIEF TO WHICH THE PLAINTIFF IS ENTITLED

   WHETHER ASKED FOR IN THE PLEADING OR NOT

170.   Incorporating all allegations of fact above and below:

171.   Pursuant to Rule 54(c), "Every other final judgment should grant relief to which

   each party is entitled, even if the party has not demanded that relief in its pleadings


WHEREFORE, Pursuant to Rule 54(c) Plaintiff requests the following relief:


1. All relief to which the plaintiff is entitled according to the facts alleged, and according

   to the law as it exists at the time of the alleged violations.
    Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 47 of 51




2. Leave to amend the pleadings, even after judgment, to conform with the rules of

   procedure as recording in Kansas Statutes Chapter 60

3. All other relief which the court may deem just and proper.


COUNT IX - MEDICAL MALPRACTICE


172.   Incorporating all allegation above;

173.   The persistent failure and refusal to treat and diagnose Tarlov Cyst Disease

   according to modern medical standards constitutes medical malpractice committed

   against all persons with Tarlov Cyst Disease.

174.   Plaintiff has been harmed financially, physically, psychologicall, and emotionally

   by the persistent refusal of health care suppliers; including without limitation those

   named herein; to properly diagnose and treat Tarlov Cyst Disease.

175.   The standards of care for Tarlov Cyst Disease are well established in the

   scientific literature and hundreds of available case studies.

176.   The doctors named herein have persistently failed to properly diagnose Tarlov

   Cyst Disease; even after the presence of the disease was revealed via medical

   imaging.


WHEREFORE, Plaintiff requests the following relief


       1. Orders to arrange for a Medical Panel review of all acts and practices alleged

          herein.

       2. Declaratory judgment that the acts and practices alleged herein constitute

          medical malpractice.
Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 48 of 51




  3. All relief to which the plaintiff may be entitled according to the law and facts of

     the case; including damages in excess of $75,000
Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 49 of 51




  Seeking declaratory, injunctive, damages, and punitive relief in excess of $75,000

  re ADA Denials of Service, breech of contract, intentionally inflicted pain/suffering

  and KCPA Enhanced Civil Penalties for up to $21,900,000 ongoing practices.

  V.      Do you claim the wrongs alleged in your complaint are continuing to occur at the
  present time? Yes [8J No0

  VI.    Do you claim actual damages for the acts alleged in your complaint?
         Yes[KJ      NoD

  Vil.   Do you claim punitive monetary damages? Yes[KJ          No D


  If you answered yes, state the amounts claimed and the reasons you claim you are entitled
  to recover money damages.

  I am seeking in excess of $75,000 in monetary damages plus punitive damages,

  civil penalties arising from the perpetuation and escalation of Tarlov Cyst Diseas

  e symptoms, seven years of perpetuated pain, mental anguish and emotional

  distress, disenfranchisement for employment, disenfranchisement from medical

  care, family instability, loss of consortium, interference with insurance and work

  contracts;& to forestall imminent harms: nerve damage, disability, homelessness




                                          4
      Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 50 of 51




         VIII.   Administrative Procedures:

                 A.     Have the claims which you make in this civil action been presented through
                 any type of Administrative Procedure within any government agency?
                 Yes[RJ NoD

                 B.     If you answered yes, give the date your claims were presented,
                 how they were presented, and the result of that procedure:

                 A worker's compensation claim was docketed in The State of Kansas

                 absent legal jurisdiction by attorneys Matthew Bretz & Melinda Young; wh

                  subsequently withdrew representation without request for benefits. cont...

                 C.      If you answered no, give the reasons, if any, why the claims made in this
                 action have not been presented through Administrative Procedures:




IX.     Related Litigation:

        Please mark the statement that pertains to this case:

                        This cause, or a substantially equivalent complaint, was previously filed in
                        this court as case number                    and assigned to the Honorable
                        Judge~~~~~~~~~~~-

         D              Neither this cause, nor a substantially equivalent complaint, previously has
                        been filed in this court, and therefore this case may be opened as an original
                        proceeding.


                                                       Signature of Plaintiff

                                                                    Scott B. Sullivan
                                                      Name (Print or Type)

                                                       7214 W ?1st Terrace
                                                      Address




                                                  5
   Case 2:19-cv-02078-JAR-TJJ Document 1 Filed 02/11/19 Page 51 of 51




                                                    Overland Park, KS 66204
                                                    City           State     Zip Code

                                                                  (913) 265-5949
                                                    Telephone Number


                         DESIGNATION OF PLACE OF TRIAL

PlaintiffdesignatesJOWichita. EXlKansas City, or 0Topeka}, Kansas as the
                                       (Select One)
location for the trial in this matter.

                                                     jJIRf~
                                                    Signature of Plaintiff


                            REQUEST FOR TRIAL BY JURY

Plaintiff requests trial by jury { CXlYes or DNo
                                     (Select One)


                                                     £
                                                    Signature of Plaintiff

Dated: 02/11/2019
 (Rev. I0/15)




                                             6
